QuINN, Chief Judge
(dissenting) :
The court members rejected the charge of willfulness and found the accused guilty only of disobedience. The verdict impresses me as a total repudiation of trial counsel’s characterization of the accused as a perjurer; and it convinces me that the court members heard and heeded the president’s ruling to strike trial counsel’s argument. I, therefore, perceive no prejudice in the failure of the president specifically to instruct them to disregard trial counsel’s name-calling. The other assignments of error have no merit. I would affirm the decision of the board of review.